Name: Commission Regulation (EC) NoÃ 1496/2007 of 18 December 2007 amending Regulation (EC) NoÃ 1043/2005 implementing Council Regulation (EC) NoÃ 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  agricultural policy
 Date Published: nan

 19.12.2007 EN Official Journal of the European Union L 333/3 COMMISSION REGULATION (EC) No 1496/2007 of 18 December 2007 amending Regulation (EC) No 1043/2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8(3) thereof, Whereas: (1) The introductory words of Article 54(3) of Commission Regulation (EC) No 1043/2005 (2) make a detailed reference to the textual arrangement of Article 17 of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (3). (2) Article 17 of Regulation (EC) No 800/1999 has been replaced by Commission Regulation (EC) No 1001/2007 of 29 August 2007 amending Regulations (EC) No 800/1999 and (EC) No 2090/2002 as regards controls in the framework of export refunds on agricultural products. (3) For reasons of clarity it is appropriate to adapt the introductory words of Article 54(3) of Regulation (EC) No 1043/2005 to take account of this development. (4) Regulation (EC) No 1043/2005 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 In Article 54(3) of Regulation (EC) No 1043/2005, the introductory words are replaced by the following: For the goods listed in Annex II to this Regulation and by way of derogation from Article 17 of Regulation (EC) No 800/1999, the amount set out in Article 17(1)(a)(ii) of Regulation (EC) No 800/1999 shall apply regardless of the country or territory of destination to which the goods are exported: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 2 September 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 172, 5.7.2005, p. 24. Regulation as last amended by Regulation (EC) No 447/2007 (OJ L 106, 24.4.2007, p. 31). (3) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 1001/2007 (OJ L 226, 30.8.2007, p. 9).